DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are pending.  Applicant’s previous election of Group I, claim 1 still applies and claims 2-14 remain withdrawn.
Response to Amendment
Applicant’s amendment of 02/18/22 has been entered.  The rejection based on Endo in view of Leger is withdrawn due to Applicant’s remarks.  The rejection based on Leger in view of Endo is withdrawn due to Applicant’s amendment.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (JP S58-177473, see machine translation) in view of Leger et al. (WO 01-07680, see machine translation).
Regarding claim 1, Sano teaches a film forming coating for aluminum substrates (substrates consisting of aluminum, page 11) that comprises water dispersed colloidal silica, a silane compound (overlapping the silane compounds that are “silane coupling agents” in the present application, e.g., mercaptopropyltrimethoxysilane), resin, and a phosphoric acid (e.g., orthophosphoric acid, H3PO4) (pages 4-9).  The above coating functions as a “joining undercoat film” inherently and also explicitly (“coating base property” on page 11 appears to be referring to using the coating as a base for a subsequent coating which would be bound/joined to the metal substrate via the undercoating of Sano).  Additionally, the phrase “as a joining undercoat film” is an intended use that is not given patentable weight because no further coating/film is recited as being joined by the claimed silica containing film.
The coating is disclosed as including, per 1 liter of the composition, 0.1-250g of silica, 0.1-250g of silane compound, 0.5-600g of resin and 0.5-250g of phosphoric acid (pages 4-9).  Each of these amounts is also disclosed with a corresponding effect on the properties of the coating (e.g., processability, stability, water resistance, and coating adhesion, respectively, see pages 4-9) such that the amount of each of these ingredients is an art-recognized result effective variable that would have been obvious to adjust, including to values within the claimed ranges, as part of the routine optimization of the property provided by each respective ingredient (e.g., processability for the silica, stability for the silane compound, water resistance for the resin, and coating adhesion for the phosphoric acid).
Sano does not disclose the thickness of the coating, however the coating is intended to provide various protective properties to the underlying substrate (e.g., water, alkali, corrosion resistances, page 11) such that the thickness of the coating is an art-recognized result effective variable that would have been obvious to adjust, including to the values used in the present specification (e.g., about 10-148 mg/m2 in the present examples), as part of the routine optimization of the protective properties (e.g., water, alkali, corrosion resistances) provided from the coating to the underlying metal substrate.
Based on the above, the amounts of ingredients taught by Sano overlap the claimed ranges.  For example, the coating may include 1g of resin, 20 g of silane compound (e.g., mercaptopropyltrimethoxysilane), 100 g of silica, and 10 g of H3PO4 (within the ranges discussed above).  This would result in a wt% of the silane compound based on the solids of the final coating of about 15wt% (i.e., 20/(1+20+100+10)), which is within the claimed range.  The wt% of resin would be 0.7wt% (i.e., 1/(1+20+100+10)), the wt% of silica would be 76wt% (i.e., 100/(1+20+100+10)), and the wt% of H3PO4 would be 7wt% (i.e., 10/(1+20+100+10)).  Also, 
The corresponding Si atomic amount from the silane compound would be 1.1 mg/m2 (i.e., Si wt% in mercaptopropyltrimethoxysilane is 14.3% based on Applicant’s remarks of 02/18/22, so 14.3% of 7.63 mg/m2 of silane compound).  The corresponding Si atomic amount from the silica would be 17.9 mg/m2 (i.e., Si wt% in SiO2 is 46.8% based on Applicant’s remarks of 02/18/22, so 46.8% of 38.2 mg/m2 of SiO2). The corresponding P atomic amount from the H3PO4 would be 1.2 mg/m2 (i.e., P wt% in H3PO4 is 31.6% based on Applicant’s remarks of 02/18/22, so 31.6% of 3.82 mg/m2 of H3PO4).  The total amount in mg/m2 of Si would be 19 (i.e., 1.1+17.9) and the total amount of P in mg/m2 would be 1.2, yielding a P/Si ratio of about 0.06 (i.e., 1.2/19), each of which is within the claimed ranges.  
Because the above amounts are within all of the claimed ranges for a thickness of 50mg/m2 (thickness is obvious to adjust as a result effective variable as explained above), the broader amounts of each ingredient in Sano overlaps the claimed ranges.  Also, the amounts of each ingredient is obvious to adjust as a result effective variable as explained above.
In addition and as an alternative to the thickness of the coating being obvious to adjust as explained above, Leger is also directed to coating compositions for metal substrates that comprise water, phosphoric acid, silica, and silane coupling agent (like in Sano) and teaches that a suitable dry thickness of the coating is 10-280mg/m2 (i.e., 200-1,000 mg/m2 wet thickness converts to 10 mg/m2 when the wet coating is 200 mg/m2 and it is 95% water and 280 mg/m2 
The above thickness range from Leger in modified Sano includes, e.g., 50mg/m2, and therefore further supports the overlapping range calculations above which were based on a thickness of 50mg/m2.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applying Applicant’s unexpected results argument (and declaration) to the above rejection, the argument is not persuasive.  First, the comparative data provided by Applicant does not appear to be a proper side by side comparison of the supposedly critical features of the present invention.  That is, Applicant uses examples from Leger as the comparative examples however these comparative examples have multiple differences compared to the inventive examples such that a critical feature cannot be determined.  For example, Applicant notes that colloidal silica in the claims is a critical feature but the comparative examples do not merely change the type of silica (leaving all other variables the same) but instead are also changed in terms of the inclusion of boric acid and also are changed in the film mass of the coatings.  It also appears that the examples are performed with different surface treatment steps (based on item 3 on page 8 of Applicant’s remarks).  It is further noted that the claims neither preclude boric acid, nor do they preclude a zinc pretreatment of the substrate.  Therefore, there are multiple changed 
Second, the claims are not remotely commensurate in scope with the cited examples (in the declaration and/or in the specification).  It appears that every range in the claims is significantly broader than the corresponding amounts of the examples.  Also, it appears that the type of silica (e.g., in terms of particle size), silane and phosphoric acid are broader in the claims than in the examples.  Also, the type of metal substrate and the layer arrangement of the metal substrate with respect to the silica containing film is broader in the claims than in the examples (e.g., in terms of direct contact vs using an intervening primer/pretreatment layer).  
Based on the above, the unexpected results argument is not persuasive.
Applicant also argues that Leger uses a different type of metal than that being claimed, but the claims allow for aluminum alloy and Leger teaches a zinc-aluminum alloy (page 1).  Although moot based on the new rejection above, Leger’s zinc-aluminum alloy layer would be considered an aluminum material consisting of an aluminum alloy as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787